 In the Matter of TEXAS MILLER PRODUCTS, INC.andUNITED HATTERSCAP AND MILLINERY WORKERS INTERNATIONAL UNIONCase No. 16-CA-62.-Decided May 16,19419DECISIONANDORDEROn December 28, 1948, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in vi'o'lation of Se6tion;8 .(a) (1) and (3) of the Act,and recommending that it cease and desist therefrom and takecertainaffirmative action, as set forth in the copy of the Intermediate Reportattached ' hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief."The Respondent'srequest for oral argument is hereby denied, as the record and thebrief, in our opinion, adequately present the issues and the positionof the Respondent.The Board 2 has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as they are inconsistent herewith.1.We agree with the Trial Examiner that the record establishes aclear campaign by the Respondent to prevent self-organization amongits employees.Thus, on Monday morning, March 8, 1948, imme-diately after learning of the union meeting scheduled for the follow-ing Wednesday, Parrill, Respondent's vice president and itsadminis-trative officer at Corsicana, posted a notice on the plant bulletin boardI The Respondent also filed a motion with the Board to set aside the IntermediateReport and remand the case for rehearing on the ground that the Trial Examiner wasnot duly qualified.For reasons stated inMatter of The Russell Mfg. Co., 1-no., at al.,82N. L. R. B.1081,the motion is denied.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this pro-ceeding to a three-member panel [Chairman Herzog and Members Reynolds and Gray].83 N. L.R. B., No. 93.616 TEXAS MILLER PRODUCTS, INC.617advising the employees that the Respondent would not condone unionactivities, and threatening to close the plant if they continued.Heagain voiced this company policy in three separate speeches to groupsof employees during that afternoon.We find, as did the Trial Ex-aminer, that by this conduct, as well as by the other unlawful conductof management representatives set forth in the Intermediate Report,the Respondent violated Section 8 (a) (1) of the Act. In reachingthis conclusion, we do not rely upon the fact that the Respondentpermitted representatives of the local Chamber of Commerce to ad-dress the employees on the afternoon of March 10.2.We are satisfied, as was the Trial Examiner, that the nine em-ployees named in the complaint were all discriminatorily dischargedwithin the meaning of the Act. On March 5, 1948, before learning ofany organizational activities, Parrill had made a speech openly com-plimenting the employees upon the progress of their work generally.Yet only 4 days later, after the Respondent learned of such activityand took immediate steps to combat it, seven employees were sum-marily discharged without warning, some of them in mid-shift, osten-sibly for incompetence.3Among them were several who had openlyexpressed pro-union sympathies in the plant.The only change incircumstances occurring between March 5 and 9 was the advent ofunion activity.That this organizational activity was the motivatingfactor in the Respondent's sudden release of these employees is fur-ther evidenced by President Seigle's conversation with one of them,Laura McBroom, on March 9.When she told Seigle that she thoughtshe and others had been discharged because of the notice and in order"to get*rid of the Union," as Parrill had threatened the day before,but that still other employees were working who wanted the Union,Seigle did not deny the accusation as to the motive for the discharges.Instead, he merely asked for the names of these other pro-union em-ployees.She gave him the names of Jewel Burns and Clara Allred;both were discharged the next morning on the same pretext of incom-petence 4It thus appears clear, from the sequence of events between Parrill'sremarks praising the employees on March 5 to the discharge of JewelBurns and Clara Allred on March 10, that in selecting the first sevenemployees for discharge the Respondent sought to choose those whowere thought likely to lend support to the proposed organizationalcampaign.Whether or not the Respondent succeeded at first in reach-3Two, Jackson and Floyd Allred, were even told by their immediate supervisors at thetime that these supervisors did not know the reason for their release.AAlthough he denied having questioned McBroom, Seigle admitted that he invited herto sit in his automobile with him, that she spoke of the Union, and that she referredto a number of union adherents whose names he could not remember.Like the TrialExaminer, we credit McBroom's version of the conversation. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDing only pro-union employees is immaterial, for its intention to doso iswell evidenced by the alacrity with which it utilized the informa-tion drawn from McBroom. The quick discharge of the last twoemployees confirmed the Respondent's motive, carried out the threatsexpressed by Parrill 2 days before, and impressed upon all the em-ployees his fixed determination to prevent organization of the plantat all costs.We find, therefore, that the true reason for all nine dis-charges was to discourage self-organization among the employees, andthat by such conduct the Respondent violated Section 8 (a) (1) and(3) of the Act.We also find that President Seigle's interrogationof Laura McBroom constituted an independent violation of Section8 (a) (1) of the Act.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Texas Miller Products, Inc.,Corsicana, Texas, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Hatters Cap and MillineryWorkers International Union, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of its em-ployees or by discriminating in any othermannerin regard to theirhire or tenure of employment or any term or condition of employment;(b) Interrogating its employees concerning their union activities;(c)Engaging in surveillance of union meetings of its employees;(d)Threatening to close its plant in the event its employes formor join a union;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist United Hatters Cap andMillinery Workers International Union or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Lula Holditch, Hurma Holland, Cora Praytor, andClara Allred immediate and full reinstatement to their former or TEXAS MILLER PRODUCTS, INC.619substantially equivalent positions, without prejudice to their seniorityor other rights and privileges; 5(b)Make whole Lulu Holditch, Hurma Holland, Cora Praytor,Clara Allred, Henry Jackson, Floyd Allred, Aline McCulloch, JewelBurns, and Laura McBroom for any loss of pay they may have suf-fered by reason of the Respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount whichhe or she normally would have earned as wages during the period fromthe date of the discharge to the date of the Respondent's offer of rein-statement, less his or her net earnings s during that period ;(c)Post at its plant in Corsicana, Texas, copies of the notice at-tached hereto and marked "Appendix A." 7 Copies of said notice, tobe furnished by the Regional Director for the Sixteenth Region, afterbeing signed by a representative of the Respondent, shall be posted bythe Respondent immediately upon receipt thereof, and maintained byit for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered with any other material;(d)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken. to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE wn.r. NOT discharge any employee or otherwise discriminate inregard to the hire or tenure of employment or any term or con-6 In accordancewith the Board's consistentinterpretation of the term,the expression"former or substantially equivalent positions"is intended to mean "former positionswherever possible,but if such positions are no longer inexistence, then to substantiallyequivalent positions."SeeMatter of The Chase NationalBank of the City of New York,Ban Juan, Puerto Rico Branch,65N. L. R. B 82.7.6By "net earnings"ismeant earnings less expenses,such as fortransportation, room,and board,incurredby an employeein connectionwith obtaining work and working else-where, which would not have been incurredbut for the unlawfuldiscrimination and theconsequent necessity of seeking employmentelsewhere.MatterofCrossettLumberCompany,8 N.L. R B. 440. Monies received for work performed upon Federal,State,county, municipal,or otherwork-relief projects shall be considered as earningsRepublicSteel Corporationv.N. L. R. B.,311 U. S. 7.7In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shallbe inserted before thewords, "A DECISION AND ORDER," the words,"A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDdition' of employment against, any employee because of member-ship in or activity on behalf ofUNITEDHATTERS' CAP AND MILLINERYWORKERS INTERNATIONAL UNION, or any other labor organization.WE WILL NOT interrogate our employees in any manner as'to theirunion activities.WE WILL NOT engage in surveillance of union meetings of our,employees.WE WILL NOT THREATEN to close our plant in the event our em-ployees join or; forma labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-ization, to form labor organizations, to join or assist the above-named union of any other labor organization, to' bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, and to refrain from anyor all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment, as authorized in Section8 (a) (3) of the Act.WE WILLOFFERto Lula Holditch, Cora Praytor, Hurma Holland,and Clara Allred immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed,and make the employees named below whole for any loss of payabove-named union or any other labor organization.Lula HolditchHenry E. JacksonCora PraytorJewel BurnsHurma HollandAline McCullochClara AllredFloyd E. AllredLaura J. McBroomAll our employees are free to become or remain members of theabove-named Union or any other labor organization.TEXAS MILLER PRODUCTS, INC.,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the datehereof and must not be altered, defaced, or covered by any othermaterial. TEXAS MILLER PRODUCTS, INC.INTERMEDIATE REPORT621Mr. James R. Webster,for the General Counsel.Mr. Alexander E. Wilson, Jr.,Atlanta, Ga., for the Respondent.Messrs. Mullinax, Wells & Ball,Dallas, Texas,by Mr. L. N. D. Wells,Jr., forthe Union.STATEMENT OF THE CASEUpon charges duly filed by United Hatters Cap and Millinery Workers Inter-national Union, herein called the Union, the General Counsel of the NationalLabor Relations Board, called respectively the General Counsel and the Board,by the Regional Director of the Sixteenth Region, (Fort Worth, Texas),issuedhis complaint dated September 14, 1948, against Texas Miller Products, Inc.,Corsicana, Texas, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, as amended June 23, 1947, herein called the Act.Copies of the complaint and charges were duly served upon the Respondent andthe Union.With respect to unfair labor practices, the complaint, as amended at the hear-ing,' alleges in substance:(1) that the Respondent,for the purpose of discourag-ing union membership and activities on behalf of the Union, discriminatorily dis-charged the following employees on dates indicated:'Lulu HolditchMarch 9Aline McCulloch"11Hurma L. Holland""Cora PraytorLaura J.McBroom""Floyd E. AllredHenry E. JacksonClara AllredMarch 10Jewel Burns"It(2) that through certain named officers and agents, the Respondent interrogatedIts employees concerning their union affiliations, warned them to refrain fromassisting the Union, and kept under surveillance the union meeting place ; and(3) by these acts interfered -with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act.In its answer,duly filed,the Respondent admitted certain allegations of thecomplaint,relating to jurisdictional matters, but denied the commission of anyunfair labor practices.Affirmatively, the answer alleges that the dischargeswere for cause, were made "in connection with a plan for factory reorganization"and "because of the apparent disruption of discipline among the employees."Pursuant to notice duly served, a hearing was held October 26 to 29, inclusive,at Corsicana, Texas, before the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.All parties were represented by counsel, participatedin the hearing, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.During'A motion by the Respondent was granted,without objection,to strike one paragraphfrom the complaint,relating to the alleged conduct of one superintendent.At the closeof the hearing a joint motion was granted to conform the pleadings to the proof in minormatters, such as a spelling of names, dates, etc2Unless otherwise specified,all dates noted in this Intermediate Report are in 1948. 622DECISIONS OF NATIONALLABOR RELATIONS BOARDthe hearing ruling was reserved upon a motion, made by counsel for the Respond-ent, tostrike from the record a document introduced into evidence by GeneralCounsel.The motion is now denied.'Oral argument before the TrialExaminerwas waived by all parties.A reasonable period for the filing of briefs was setand thereafter extended to December 13, by the Chief Trial Examiner. -Briefshave been received from all parties.-Upon the entire record in the case and from his observation of the witnessesthe Trial Examinermakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTexas Miller Products, Inc., is a Texas corporation, with its principal officeand plant located in Corsicana, Texas, where it is engaged in the manufactureIofmen's and boys' straw, felt, and cloth hats.During the year preceding thehearing the Respondent purchased raw materials amounting to more than $100,000In value, of which more than 75 percent was shipped to the Corsicana plant frompoints outside the State of Texas.During the same period, the Respondentshipped more than 75 percent of its finished products, valued at more than$100,000, to points outside the State of Texas.The Respondent concedes that its operations affect commerce within the mean-ing of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Hatters Cap and Millinery Workers International Union is a labororganization 'admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and theissues `The Respondent corporation is one of several controlled by I. A. Miller andDavid Miller, of New York City, where the parent company, Miller Brothers HatCompany is located.The Corsicana corporation was formed late in 1945; manu-facturing operations were not begun until the summer of 1946.The president isAlex Seigle, who is also head of Texas Miller Hat Corporation of Dallas, Texas,a selling organization.Seigle spends most of his -time with the salesorganiza-tion,while the chief administrative and supervisory duties at Corsicana areperformed by Benjamin Parrill, who is also vice president of the corporation.According to Parrill's testimony, at the time the Corsicana corporation wasbeing formed David Miller and Max Zaritsky, the latter then president of theUnion, informally agreed that the Union would make no effort toorganizeemployees of the new plant during the training period. In return for delay inorganization, Parrillsaid,Miller agreed that when the Corsicana "plant wasrunning" management would "definitely cooperate" with the Union. Accord-8 General Counsel's Exhibit No. 2, a copy of a union letter which was posted upon theRespondent's bulletin board.The exhibit was offered early in the hearing, and wasreceived in evidence upon assurance of General Counsel that its materiality would beestablished through other witnesses.The Trial Examiner considers that its relevance wasthereafter fully established.*Unless otherwise indicated, the findings in this section are based upon credible testi-mony mainly undisputed. TEXAS MILLER PRODUCTS,INC.623ing to Parrill, the parent company and the Union have collective bargaining con-tracts at several of its factories "in the east."Whatever the personal wishes,desires, or informal agreement of Miller and Zaritsky, there is no evidence thatthe Union or any other labor organization took steps to determine the representa-tion desires of the employees themselves at the Corsicana plant until February1948.On February 23 Field Representative Latane Lambert of the Union came toCorsicana and visited with a number of the Respondent's employees, includingtwo of the girls whose discharges are in issue. On March 5 Lambert mailed to aselected list of 25 employees a letter inviting them to attend a meeting at the localLabor Temple on March 10, to discuss possible organization at the Respondent'splant.The letters were sent to employees, among others, who had been mem-bers of a union of textile workers in Corsicana before being hired by the Respond-ent, and/or who were wives of members of a local machinists' union.On Friday, March 5, Parrill addressed the assembled employees, complimentedthem upon the quality of their work, urged higher production, and promised anumber of benefits, suchas aninsurance plan and paid vacations, which thecompany was planning to inaugurate.Early Monday morning, March 8, one of the letters anoouncing the unionmeeting appeared on the plant bulletin board.The record does not reveal whoplaced it there.Upon his arrival at the plant, about 9 or 10 o'clock, Parrillordered the letter removed.The next morning Parrill caused a notice to be posted upon the same board,stating :Yesterday, a letter was found on the bulletin board in the new building.Wedid not authorize the posting of this letter. It was placed there secretly andwithout permission.We did not, ,nor will we, sanction this.Nor do weapprove of it.This type of activity and of outside interference, under anycircumstances or condition, will not be condoned in this plant,-as long asit is in operation.And, as stated several times before, its continued opera-tion and/or growth immediately depends upon your 100% cooperation,,,Certain threats in the above-quoted notice are in issue, and will be discussedfully below.On the same day, March 9, Parrill made speeches to all his employees, inwhich he warned them, in effect, that he would "stand for" no "outside inter-ference," and that if such interference occurred the plant would be closed andconverted into a warehouse.He also told the employees that there was a"good show" in town and advised them to attend it, instead of going to theunion meeting.Certain statements in these speeches are in issue.Also on March 9, upon Parrill's orders, seven employees were summarilydischarged.One of the seven, under circumstances narrated below, told Presi-dent Seigle, upon his inquiry, that two other girls had also been active on behalfof union organization, and the next day the two were dismissed. All ninedischarges are in issue.On the night of March 10, following a dinner for supervisors, Parrill instructeda number of them to watch the entry to the local Labor Temple, where theunion meeting was scheduled to be held, and report to him who attended.Several of the supervisors followed Parrill's instructions.This surveillance,admitted by Parrill,is in issue. 624DECISIONS OF NATIONALLABOR RELATIONS BOARDB. The discriminatory discharges;other actsof interference,restraint andcoercion1.The noticeand speechesof March 9Parrill's notice to employees,in which he stated that"outside interference,under any circumstances or conditions,will not be condoned in this plant," hadbeen quoted in full above.He also admitted having made speeches(the same day),to all employees, inwhich he said"we weren't going to stand for outside interference."He didnot deny having threatened, in the same speeches, closing of the plant andconverting it into a warehouse if such interference continued;the making ofsuch threats having been attributed to him by a former supervisor, appearingas a witness for General Counsel.As a witness, Parrill explained his reference to "outside interference" asfollows :What I was trying to get at, without putting it in so many words, was thatI didn'twant in our plant,the Texas Miller,a battle going on between theanti-Union group which is here in Corsicana and the United Hatters whichwe had known for so many years going on in our plant.We definitely hadnone of the feelings in regard to it;I am sure, there was a lot of anti-uniontalk going on at the time and there was a lot of upset about the letterbeing posted in the building and that is exactly what I meant.Our plantwas being disrupted by two forces.We had no interest in either one of theforces.Our understanding there-we had already agreed that we wouldcooperate with the-with President Zaritsky and the United Hatters andwe did not want a lot of upset coming from the previous union problemsthat has come in Corsicana.As a witness Parrillalso said :I think one thing that upset it was the mailing of the letters . . . Iput a notice on the bulletin board stating that I didn't want any outsideinterference in the plant and by that I primarily meant anybody in Corsi-cana as well as any one come into the plant and posting a notice on thereto stir it up. (sic)An employer is privileged,of course,to take all reasonable precautions tomaintain order and discipline in his plant.In this case,however, there is noevidence that disorder among the employees either occurred after or wasthreatened by the appearance upon the bulletin board of the union letter.Parrill cited no specific instance of actual interference with production untilafterthe sudden discharge of a group of employees on Tuesday noon.Whenpressed for a factual basis for his claim that there was an anti-union elementin the plant,Parrill finally said that he knew of none,and admitted that heonly "assumed"there was some anti-union "feeling" because the president ofthe local Chamber of Commerce and the Corsicana Improvement Associationtold him thatthese organizationswere opposed to the Union.Thus Parrill's own testimony casts discredit upon and invalidates the reasonshe offered at the hearing for posting the notice and making the speeches.Fur-thermore, he admitted that he madenoexplanation of what hemeantby "outsideinterference"in his speeches.Under these circumstances,it is reasonably inferred and found that Parrillactually meant and intended the employees to understand,by his reference to TEXAS MILLER PRODUCTS, INC.625"outside interference," their activity looking toward the organization of a unionand their attendance at the proposed union meeting. This was the chief subjectraised in the union letter, to which both his notice and speeches were addressed.The conclusion is buttressed by the fact that Parrillpermitted,on Wednesday,March 10, the Chamber of Commerce head to address all employees at the plantand urge them to "go to a movie or play dominoes" instead of attending theunion meeting that night.The Trial Examiner therefore concludes and finds that Parrill's notice andspeeches to employees, on March 9, constituted interference, restraint, and coer-cion, in the exercise of rights guaranteed by Section 7 of the Act, insofar as thenotice: (1) stated that "outside interference" would not be condoned; and (2)in effect threatened closing of the plant if such activity continued ; and insofaras the speeches warned employees : (1) that Parrill would "stand for" no"outside interference"; and (2) that if it continued the plant would be closedand converted into a warehouse.Also, on March 9, Foreman Keating told employee Mary Hanna, who had beenaway ill but who that noon returned to the plant, that he could not put her towork then because something had just happened which had "floored" him.Headded that a union was being organized ; and declared that if it was organizedat the meeting scheduled for Wednesday, the plant would be closed and pad-locked on Thursday 6Keating's threat that the plant would be closed constitutedrestraint and coercion within the meaning of the Act:2The surveillance of March 10As a witness Parrill admitted, and the Trial Examiner finds, that on March 10he instructed members of his supervisory force to spy upon and report the namesof employees who might attend the union meeting scheduled for that sameevening.The testimony of a former supervisor, Albert Blackford, is undisputedand the Trial Examiner finds, that Parrill's instructions in this matter werecarried out.Such surveillance has repeatedly been found by the Board and the Courts tobe prohibited by the Act. It is therefore concluded and found that by such sur-veillance the Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by the Act e3.The discharges of March 9 and 10a.Events and evidence bearing upon General Counsel's contentionsShortly after Parrill had posted the notice described above, on March 9, sixemployees were summarily discharged.Another employee, Laura McBroom,5The findings as to Keating's remarks are based upon the credible testimony of Hanna.Keating admitted the occasion but denied making the statements attributed to him. Inview of the fact that,in substance,his remarks were of the same nature as those madeinwriting and orally by his superior,Parrill, on the same day, Keating's denial is notaccepted as true.Parrill claimed that he issued these instructions upon telephonic orders from Miller.Miller,according to Parrill,wanted the information to pass on to Zaritsky,then headof the Union.In its brief, the Respondent contends that "the circumstances justifiedthe action taken."Even if Parrill'swholly unsupported testimony on this point beaccepted as true, the rights guaranteedby the Actto all employees were not subjectto any restrictive agreement, formal or Informal,thatMiller and Zaritsky, may haveentered into. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDwho happened to be absent from the plant by permission at the time the othersix were dismissed, was discharged as soon as she returned to the plant laterthe same day. Two more employees, whose names were revealed to PresidentSeigle by McBroom, as active in the Union, were promptly discharged the fol-lowing morning, March 10.Lola Holditch, Aline McCulloch,andHurma Holland,were discharged by Bar-ney Mozley, superintendent of the felt hat department, in which they worked.All three were called from the line of employees formed at noon on their way tolunch, given their pay checks, and told they were fired.When they demandedto know' why, Mozley told each of them that their work was unsatisfactory.When they insisted that there must be some other reason, the superintendent toldthem to go to the office and see Parrill. Before going to Parrill's office the em-ployees queried their forelady,InezGray.Gray told them that she knew noth-ing about their dismissals, that it was as much of a surprise to her as to them,and that she was sure it could not be on account of their work because they werethree of the best hands she had. They proceeded then to Parrill's office, wherethey were merely told to come back in 2 or 3 days and he would give each aprivate interview.Holditch and Holland had been active union members and had participatedin a strike at a local textile plant before being hired by the Respondent. Thefact that Holditch had left the textile plant on strike was recorded on her em-ployment application with the Respondent.Holland had discussed with Fore-lady Gray her participation in the textile strike.Both Holditch and Hollandhad assisted union representative Lambert in drawing up the list of employeesto be invited to the March 10 meeting.Hollandhad told several employees inthe plant of Lambert's visit to her home and openly expressed her belief thatorganization would be beneficial to the workers.McCulloch was the wife of aunion man ; she had received one of the union letters, had openly made arrange-ments to transport in her car several of the other girls to the union meeting,and Just before the beginning of working hours at the plant on March 9 had givena union pamphlet to another employee.Parrill's testimony makes it apparent that by March 9 he knew of the mailingof the union letter.'As a witness he admitted having made inquiry of "variouspeople" about the posting of the union letter, and of having "told some of theboys" to watch the union meeting on March 10. It is reasonably inferred thatthe strike at the textile plant and the identity of its participants had been com-mon knowledge at the time of its occurrence;. the Respondent itself establishedthe fact that some of its records bore notation of certain previous strikers, andParrill as a witness said that he did not "want" any "upset" such as had comefrom previous "union problems" in Corsicana. In view of these facts, the TrialExaminer concludes and finds that management was aware, before their dis-charges, of the union sympathies of Holditch, Holland, and McCulloch, and be-lieved them to be assisting in arousing organizational interest at the plant.Cora PraytorandLaura McBroom.Praytor and McBroom, who are motherand daughter, were discharged on March 9 by Thomas Keating, assistant super-intendentor foremanin the straw hat department. Praytor was discharged atnoon, as were others in the group.McBroom had been excused that morning todo an errand,and wasnot discharged until her return to the plant that afternoon.''As quoted above,in explainingwhy he posted the notice-which occurredbefore thedischarges,Parrill said,"I think one thing that upset it [the plant]was the mailingof the letter." TEXAS MILLER PRODUCTS, INC.627Keating told Prator that he had "office orders" to let her and her daughter go ; thatthey could not work "relationships" any more.McBroom was told that she wasbeing dismissed because she was "unhappy."When she said that this was notmuch of an excuse, Keating added that her work was unsatisfactory.McBroomwent to Parrill's office in protest.President Seigle, in the office at the time,asked her to talk with him outside the plant, in his car, and there inquired whyshe was so upset.When she replied that it was because she had been fired, andbelieved it was because of the union notice, Seigle asked her what she knewabout the union activities.McBroom told him that if she and others had beenfired "to get rid of the Union," they had chosen the wrong ones, because otherswho had wanted the Union still remained. Seigle asked for additional names,and finally McBroom cited Jewel Burns and Clara Allred.' (As described morefully below, Burns and Allred were promptly discharged the next morning.)McBroom was not a union member, but her mother, father, and husband wereor had been. Praytor had been a union member at the textile mill. About 2weeks before the discharges both Praytor and McBroom openly expressed theirsentiment in favor of union organization to Foreman Vada Westbrook.' Bothreceived the union letter above described.As in the cases of Holditch, Holland, and McCulloch, the Trial Examiner con-cludes and finds that management knew, at the time of their discharges, of theunion sympathies of Praytor and McBroom.Henry Jackson.Jackson was also discharged at noon, March 9. He wasdismissed by Foreman Johnnie Young, of the felt hat department, who saidthat his checks had been sent out from the office, but that he did not know why,since Jackson was one of his best workers. Jackson then went to Mozley,superintendent of the department, who said that he did not know the reason,but that it was not because of his work. That afternoon Jackson interviewedParrill, who also said he did not know why he was discharged.10Jackson had been a union member and had participated in the strike at thelocal textile mill before being employed by the Respondent.He had receivedone of the union letters above described.As in the cases previously noted,the Trial Examiner concludes and finds that management believed,at the timeof Jackson's discharge, that he was sympathetic with organization of the Union.Floyd Allred.Allred, then working in the shipping department,was alsodischarged at noon, March 9.He was given his dismissal check byEmil Klein,who was head of the shipping department with headquarters in New York.Klein merely told Allred that he had been told to give him the check, but other-wise knew nothing about it. Later that afternoon, upon his further inquiry,Parrill told Allred that "somebody" had told him his work was unsatisfactory.Allred then went out to see Joe Pete Marsh, in charge of shipping locally.Marshtold him that his work had been satisfactory."Allred had been a union member at the textile plant.He was among otherswho received the union letter.As in the cases of other employees dismissed atthe same time on March 9, the Trial Examiner concludes and finds that manage-8 Seigle admitted the incident,but said that he could not remember the names givenhim by McBroom,of "women that were stirring up things in the plant."Westbrook,conceded by the Respondent to be a member of its supervisory staff,admittedthat this conversation had taken place.10 Jackson's version of his dismissal interviews with Young, Mozley, and Parrill, uponwhich the findings rest, is undisputed."Floyd Allred's testimony concerning his interviews,above described,was uncontra-dicted. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDment believed Allred to be sympathetic toward organization of the Respondent'splant.Clara AllredandJewell Burns.Allred and Burns were both discharged atabout 10 o'clock the next morning, March 10; Allred by Mozley, and Burns byKeating.Mozley told Allred that her work had not been satisfactory sinceshe had begun work there, in 1946.When she asked why Forelady Gray hadnever said anything about this, Mozley replied that "word had just come in fromNew York."Keating told Burns that although he "hated" to do it, he had tolet her go, but assured her that it was not because of her work"As found above, Seigle had been informed, by McBroom during the afternoonbefore, of the,union interest of both Clara Allred and Burns.b.Events and evidence bearing upon the Respondent's contentionsIn general, Parrill claimed that these nine discharges, were ordered becauseof the poor quality-of hats being produced at the Corsicana plant. It is plainfrom his testimony, however, as well as that of other management officials, thatpoor quality was not only natural in a new hat factory, where local labor wasnot trained in this trade, but that poor quality has been since the plant's openingin 1946, and was at the time of the hearing, a matter of continuing concern toresponsible officials.As President Seigle stated : ". . . the hats in Corsicanaare very poor.Naturally, we are in training and you can't-make hats in ayear or two years or three years...."Even at the time of the hearing,Seiglesaid,hats made at the Corsicana plant were still being sold "as seconds to thelower priced stores . . . so we can produce more here,and do more training."According, to Foreman Keating's testimony, it takes 5 years to develop skilledemployees,in-his department.He said that he had heard'complaints by companyofficials from, 2 months after ,the plant opened in 1946 until the hearing, abouteveryoperation required to make a hat.He also said that although there wasa large- turnover of labor due to many employees being unfitted to learn theskilled trade, it iwas the general .policy in his'department to transfer trainees,And Mozley, head of the felt department; tesified thathe knew. of no,,discharges inhis department during the preceding year becauseof inferior, work.,Thus it is reasonable to infer from the Respondent's witnesses,and it is.found, that special; circumstances, and not poor quality in general, werethe,cause,of the discharges. ,Nor was any credible evidence offered by the Respondent that the dischargeswere made in carrying out,a "plan for factory reorganization," as claimed inits, answer.If Parrill's testimony is to be believed, he and Bernstein, the cor-poration-secretary, had given orders.over an indeterminate period before March9 for various, discharges, but. the superintendents and foremen all disobeyedthese orders until Tuesday morning, March 9.Also, according to, his unsup-ported testimony, he, wasp told over the telephone on Friday, March,5, by DavidMiller, to, `close the, place t;down, to reorganize the place, and to start it fromscratch."Parrill admitted, that, he failed to carry out Miller's orders. In asituation where, if Parrill is to be believed, foremen and superintendents dis-regarded,his- orders, as vice president, while he disobeyed orders of the ownerof the business, the Trial Examiner Is able to detect none of the indicia of a"reorganization plan,' in the generally accepted meaning of the term.Whenpressed for his recollection as:,to the discharges, which he claimed -had been32 The testimonyI of Clara 'Allred,and Burnsas to theirfinalinterviews',upon whichthe findings are based,was undeniedby the respectivesupervisors. TEXAS MILLER PRODUCTS, INC.629plannedbeforeMarch 9, Parrill finally admitted that on Monday, March 8, hehadnoideaof who was to be discharged, and that he had no conversation aboutfiring anybody, on March 9, untilafter the union notice had been discovered.Thus the claim of a "reorganization plan" is clearly invalidated by the testimonyof Parrill himself.Turning to the testimony given by Parrill and various supervisors as toreasonswhy specific discharges were effected on March 9 and 10, one is confronted bymuch confusion and inconsistency.As to the discharges in the felt hat department, Mozley testified concerningHolditch, Holland, McCulloch, Clara Allred, and Jackson.Concerning Holditch,hired in October 1946, Mozley said that he had been"planning on discharging her even from the time we was in the old building,"which was in 1947, because she was a "very contentious person," with a "verybad temperament."He then said that sometime in January 1948, she called hima liar and he "made up his mind" to discharge her.He changed his mind, hesaid,because he heard from other employees that her husband had died.Hethen admitted that her husband did not die untilFebruary,some timeaftertheincident which he claimed to be the cause of his decision.Mozley also claimedthat her work "quality wasn't what I would call good."Holditch's. testimony,however,- is uncontradicted that just before her discharge, Sol Bernstein, theRespondent's secretary and Mozley's superior in charge of making felt hats, hadinspected her work and had declared, "It's fine, and I think you are doing justfine."On cross-examination, Mozley admitted that he had "refrained from talk-ing" to her, "from the fall of '47 up to the time she was discharged." The in-consistency and contradictions in Mozley's testimony deprives it of credibility.The Trial Examiner concludes and finds that Holditch was not discharged forthe reasons advanced by Mozley.Concerning Holland,hired in September 1947, Mozley said that he actuallydetermined on Tuesday, March 9, to discharge her, although he had "decided"some time before then to do so, because she had "constantly had machine trouble."Mozley claimed that Bernstein told him to "replace" her.Bernstein was not awitness, and in view of Mozley's contradictory and inconsistent testimony ingeneral, and in particular as to Holditch, noted above, the Trial Examiner can-not accept as trustworthy his unsupported testimony as to Bernstein's instruc-tions.Discredit upon his claim that "machine trouble" was the reason for herdischarge is reflected in his admissions: (1) that he never questioned the validityof her complaints about the machine being out of order ; and (2) that she had re-ceived three separate increases in pay during the 6 months of her employment.Further doubt upon the accuracy of Mozley's testimony is cast by the fact thaton direct examination he said he discussed Holland's discharge with Parrill,but on cross-examination denied that he had.On direct examination he saidthis claim.The Trial Examiner can place no reliance upon Mozley's vacillatingtestimony, and finds no merit in the reasons advanced by him for Holland'sdischarge.Concerning McCullochandClara Allred,who were hired in April 1947, andNovember 1946, respectively, and had worked as trimmers throughout their em-ployment, Mozley claimed that sometime before March 9 Bernstein had toldhim "several times" to replace these two girls and a third, who worked withthem on the same operation, because of their poor work.According to Mozley,he "hated to let these people off," but was finally ordered on Tuesday, March 9,by Parrill to carry out Bernstein's instructions.McCulloch,, however, was the844340--50-vol. 83-41 630DECISIONSOF NATIONALLABOR RELATIONS BOARDonly one of this group to be discharged that day.No reasonable explanation wasoffered by him as to why he delayed discharge of Allred until March, 10., , Headmitted that both McCulloch and Allred were "doing all. right" and; that hewanted to keep them both.He also testified that both McCulloch ;and Allredwere better workers than the third girl on the operation, who was not discharged,then or later. .Thus Mozley's own testimony reveals the impotency, of the,reasonsclaimed by the Respondent to have brought about the discharge of McCulloch andAllred.To urge that better quality work is to be obtained from a unit of threegirlsby discharging the two who are already doing good work, and by retainingthe new and inexperienced individual, is to urge the absurd and ridiculous. Itis found that McCulloch and Clara Allred were not discharged for the reasonsclaimed by the Respondent.Concerning Jackson,hired soon after the,plant opened, in 1946, Mozley claimedthat he ordered the discharge, because "sometime around the first of the year inJanuary" Foreman Young had told him "he had had some words with Jackson atdifferenttimes."Later in his testimony Mozley added that "shortly" before thedischarge Young had complained about "something" regarding Jackson's workbut he did not "remember exactly."Young was not called as a witness. Jack-son'stestimony is unrefuted that when Young gave him his check the foremansaid that he did not know of any reason why one of his best workers -should bedischarged.As found above, Mozley's unsupported testimony is unreliable. Inthis case, his testimony is not only without support but so vague as to be per-suasive only of the fact that there is no merit in his claims as to why Jacksonwas dismissed.Praytor and McBroona.SuperintendentMarchand and Foreman Keatingadvanced various conflicting reasons why Praytor and McBroom, previouslyidentified as mother and daughter, were fired.Unsatisfactory work by McBroomwas urgedas onereason.According to Keating, although McBroom had donesatisfactory work since the opening of the department in 1946, "all of a sudden"her "quality wasn't there at all," and during a visit to the plant in FebruaryI.A. Miller told him to fire her.Miller himself was not a witness.Havingobserved Keating's demeanor as a witness and noting the unreliability of histestimony generally, the Trial Examiner is unable to accept the, foreman's state-ment as true that Miller had advised him to fire McBroom.Had the owner ofthe business actually given such instruction to a foreman, it is reasonable tobelieve that the foreman would have obeyed, without delay and without question.Furthermore, Keating's claim of the "sudden" failure of McBroom's "quality"ismade impotent by his further testimony, supported by that of Marchand, thatboth of them protested vigorously againstParrill'sorders to discharge the twoemployees, given on March 9, because they did not want to "lose" either of them,since each had showed promise of doing good, work.Marchand admitted thatMcBroom's "operation" required particular "aptitude and skill," and that shepossessed such aptitude, while Keating admitted that while he was away fromthe plant for a period of 2 weeks, he had left McBroom with the responsibilityof "keeping the work moving." The Trial Examiner must reject as incrediblethe contention that McBroom was -discharged because of poor quality work.Equally incredible is the reason advancedfor dismissingPraytor, an allegedcompany policy against employing "relations."Both mother and daughter wereamong the employees hired in 1946; their relationship had long been a matterof knowledge 'to management., Praytor's testimonyis undisputed that similar"relationships"were retained at the time she was discharged,and Keatingadmitted as a witness that a mother and son were still employed in his depart- TEXAS MILLER PRODUCTS, INC.631ment.Whatever the rule or policy, or whatever its merit, if invoked it wascalled into play discriminatorily.Under the circumstances, however, the TrialExaminer is convinced and finds that "relationship" to her daughter was notthe real reason for Praytor's discharge'sJewel Burns.As to the discharge of Burns, also one of the Respondent'soldest employees in point of service and training, Keating and Marchand ad-vanced mutually inconsistent reasons.According to Keating, at that time theywere changing, from hand to machine, the method of performing the operationBurns was on, and he did not believe Burns could properly handle the machine.Marchand, however, claimed that Burns was let go on Wednesday because, afterthe discharge of Praytor and McBroom, who worked in the "trimming line" aheadof her, there was not enough work for Burns to do. The Trial Examiner cannotaccept, as credible, Keating's unsupported claim that Burns could not operatea machine properly.Even if her inability had been a fact, however, her suddendischarge was in violation of what he claimed to be his own policy in the depart-ment, of transferring employees instead of discharging them. Equally in-credible is the claim of lack of work as a reason for her discharge.The Respon-dent doesnot contend, nor was any evidence offered to show, that the operationsperformed by Praytor and McBroom were being permanently abandoned.What-ever the degree of drop in production in the trimming line, caused by their dis-charge, it was clearly intended to be no more than temporary. The TrialExaminer concludes and finds that the reasons urged by the Respondent for Burns'dismissal are wholly without merit.Floyd E. Allred.Parrill testified thatitwashis decision to discharge thisemployee, and that he determined upon it because Klein, sometime before March9, had told him that "Allred was a young fellow, he didn't much care, he wasn'ttoo much interested, he didn't work too much . . ." Klein was not called as awitness,and Allred's testimony is uncontradicted that when giving him his dis-charge check Klein told him he knew nothing about it. Parrill's testimonygenerally was so contradictory, garrulous, and evasive as to make it impossiblefor the Trial Examiner to find, on the basis of his unsupported claim, either: (1)that Klein in fact told him Allred was unsatisfactory, or (2) that Allred actuallydid poor work." The lack of reason in Parrill's claimismade apparent by thefollowing quotation from his testimony,on cross-examination :Q. Knowing of hispoor work, you offered him reemployment about threeweeks later?A. Yes, definitely so.'aEqually fallacious and lacking in merit is the claim that Praytor was dischargedbecause, according to Marchand,"I believe I agreed with Mr. Parrill that Mrs. Praytorwould never be happy after the discharge of her daughter."It is, undisputed that whenKeating discharged Praytor at noon on March 9,giving her as an ecuse the "relationship"policy, Praytorurgedthatshebe retained and her daughter be let go,if necessary,becauseher own husband was a disabled veteran.I*The following additional examples of inconsistency within Parrill's testimony are cited.On cross-examination :Q. Is it not true that you made the discharges to quell the friction?A.No, it is definitely not true.Those discharges were decided,the changes weredecided on the week prior.Parrillwas then confronted with a previously made affidavit,inwhich he had stated,in part:In an effort to restore the plant to normalcy . . . I then decided to discharge theseemployees .. .He admitted that the statement made in the affidavit was true,-although in directcontradiction of his testimony.On numerous occasions it was necessary for counsel to 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner finds no merit in the reason offered by Parrill for his dis-charge of Allred.c.Conclusions as to the dischargesIt has been found, in thesection nextabove, that there is no merit to any ofthe severalreasonsadvanced by the Respondent for the discharge of the nineemployees on March 9 and 10.The Trial Examiner therefore concludes and finds that the real motive forthe Respondent's action, in discharging these employees, was thesame as thatwhich prompted Parrill toengagein other illegal conduct the same days,-thedesire to discourageself-organization of the employees, in general, and mem-bership in the Union in particular.Discriminatory discharges, effected for thisillegal purpose, interfered with, restrained, and coerced employees in the exerciseof rights guaranteed to employees by Section 7 of the Act.d.Reemployment of certain discharged employeesOn March 13 Seigle was orally notified by a union representative that chargeswould be filed with the Board against the company because of the March 9-10discharges.On March 24 a charge was filed, naming the nine employees whosedischarges have been described above.The respondent received a copy of thecharge on March 25 or 26.On March 18 and 19 Holditch and Holland, respectively, wrote to the Respond-ent, asking for written statements as to why they had been dismissed. On March25 Parrill sent them letters, each reading as follows :We are in receipt of your letter requesting the reason for your discharge.We wish to restate that the cause of this was a production problem and are-working'of our production set up.We should be very happy to discussthis with you further if you care to call upon us.There is no evidence that either Holditch or Holland returned to the plantfor further oral discussion.The Respondent has not offered reinstatement toHolditch, Holland, or Praytor.^On October 27, 1948, during the hearing, Jackson was offered, and declined, anunconditional offer of reemployment by the Respondent.On March 29 Parrill sent identical letters to Floyd Allred, Burns, and McCulloch,in which he said, in part :At the present time we have a position open that we feel you may be quali-fied to fill.request more definite answer than the following, given by Parrill in reply to a questionas to whether or not there was an anti-union element in the plant :I don't know.I don't know. I know there was a great deal of dissention one wayand the other.That was what I sensed;I surmised it was ; there was a goodindication of it.Again, as to dissention and discussion,Parrill said :Well, I must have been in the factory and noticed it and maybe it was reportedthat. . . .13The-Respondent claimed,at the hearing,that 'It' had offered unconditionalreinstate-ment to these three employees, during settlement negotiations before the hearing.Proofadduced, however, establishes that no offer was made directly to the employees concerned,and that onlya condittonaloffer was made to the Union. As counsel for the Respondentstated:"the Union was to do certain things."The proposed settlement-was not approvedby the Regional Director and never passed negotiation stages. TEXAS MILLER PRODUCTS, INC.633,McCulloch returned to work on March 30, at the same pay, but in anotherdepartment.At the hearing she stated that there was "not too much difference"in the two jobs. It is found that McCulloch was reinstated to a substantiallyequivalent position on March 30.Clara Allred was reemployed on March 31, by Mozley, but at another job.Although she was reinstated at the same hourly wage, instead of continuing atthe skilled work in her former department, she was assigned to making boxes,which she described as being harder and more disagreeable.Furthermore,although the evidence on the point is not conclusive, it appears that since herdischarge from the trimming department, other girls there have received anincrease in pay. It is found that Clara Allred has not been reinstated to a sub-stantially equivalent position.Upon reporting to the plant in response to the above-described letter, FloydAllred was offered a job in the box making department, instead of returningto his former job in the shipping department.On or about April 1, Allred in-formed Parrill that he had decided not to take the position in the box depart-ment, but would continue at Junior College, where he would have a future.It appears that Allred's wages would have been the same, had he accepted theproffered job.''Before his discharge Allred had worked in the shipping de-partment, packing hats and loading packages upon trucks.Although not freeof doubt, there is no convincing evidence that he declined the new job for anyreason other than that he preferred to remain in school, or that there was anysubstantial difference between the unskilled jobs in the shipping and the box-making departments.Under the circumstances, the Trial Examiner concludesand finds that on April 1, 1948, Allred declined an offer of reinstatement to asubstantially equivalent position.On or about April 1, Burns was reemployed, at another job, but one whichshe stated was "about the same" as that from which she had been discharged.It is found that on that date she accepted substantially equivalent employment.On or about April 15, McBroom was reemployed, although in another depart-ment than that from which she was discharged. Since she stated at the hearingthat she does not wish to be reinstated to her previous job, it is found that onApril 15 she received substantially equivalent employment.In summary, it is found : (1) that the following named employees accepted onthe dates indicated substantially equivalent employment offered by the Re-spondent:Aline McCulloch--------------------------------- March 30,1948Jewel Burns-------------------------------------- April 1,1948LauraMcBroom---------------------------------- April 15,1948(2) that the following named accepted, on the date indicated, reemployment bythe Respondent but not reinstatement to substantially equivalent positions :Clara Allred_____________________________________ March 31,1948(3) that the following named were offered, but declined,, on the dates indicated,reinstatement to substantially equivalent position :Henry Jackson--------------------------------- October 27, 1948Floyd Allred-------------------------------------- April 1, 1948"At the time of his discharge,Allred was receiving 75 cents an hour ; the standardstarting wage for men in the plant. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (4)thatthe Respondent has not offered unconditional reinstatement to thefollowing :Lula HolditchHurma HollandCora Praytor.IV. THE EFFECTOF THEUNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several states, and, to the extent that they have been found to beunfair labor practices, tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it be ordered to cease and desisttherefrom and take certain affirmative action which will effectuate the policiesof the Act.It has beenfound that the Respondent discriminatorily discharged each ofthe nine employees named in the complaint, but that it thereafter offered sub-stantially equivalent reinstatement to certain of them, as described fully inSection III-B-3-d above, It will be recommended that the Respondent offerthe following named employees :Lula HolditchCora PraytorHurmaHollandClara Allredimmediate and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, andthat the Respondent make each of the nine named employees whole for any lossof pay he or she may have suffered by reason of the discrimination, by paymentto each of them a sum of money equivalent to that which he or she would haveearned as wages from the date of the termination to the date of the offer of rein-statement to the same or substantially equivalent position, less his or her netearningsduring said period.Upon the basis of the above findings of fact, and up the entire record in thecase, the Trial Examiner makes the following :OONOLUSIONS OF LAW1.United Hatters Cap and Millinery Workers International Union is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment andterms and conditions of employment of :Lula Holditch"Aline McCullochHurma L. HollandCora PraytorLaura J. McBroomFloyd E AllredHenry E. JacksonClara AllredJewel Burnsthereby discouraging membership in labor organizations in general and UnitedHatters Cap and Millinery Workers International Union in particular, the Re- TEXAS MILLER PRODUCTS,INC.635spondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor parctices within the meaning of Section8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Texas Miller Products,Inc.,Corsicana,Texas, its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Hatters Cap and Millinery WorkersInternational Union, or any other labor organization of its employees, by in anymanner discriminating in regard to their hire and tenure of employment or anyterm or condition of employment;(b) Interrogating employees in any manner as to their union activities, views,sympathies or membership ;(c)Spying upon meetings of its employees held for the purpose of forminglabor organizations;(d)Threatening closing of its plant in the event its employees form or joina union ;(e) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organi-zations, to join or assist United Hatters Cap and Millinery Workers Interna-tional Union, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protectionas guar-anteed in Section7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Offer to Lulu Holditch, Hurma Holland, Cora Praytor, and Clara Allredimmediate and full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges ;(b)Make whole Lula Holditch, Hurma Holland, Cora Praytor, Clara Allred,Henry Jackson, Floyd Allred, Aline McCulloch, Jewel Burns, and Laura McBroomfor any loss of pay each may have suffered by reason of the discrimination againsthim or her by payment to him or her of a sum of money equal to the amount eachwould normally have earned as wages from the date of the discrimination againsthim or her to the date of the Respondent's offer of reinstatement to a former orsubstantially equivalent position, less his or her net earnings during such period ;(c)Post at its plant in Corsicana, Texas, copies of the notice attached hereto,marked "Appendix." Copies of said notice, to be furnished by the Regional Di-rector for the Sixteenth Region, shall, after being duly signed by the Respondent'srepresentatives, be posted by it, and maintained by it for a period of sixty (60)consecutive days thereafter,in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material; 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for the Sixteenth Region in writing withinten (10)days from the date of the receipt of Intermediate Report and Recom-mended Order what steps the Respondent has taken to comply therewith.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report the Respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty(20) days from the date of service of the order transferringthe case to the Board,pursuant to Section 203.45 of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding(including rulings upon all motions or objections)as he reliesupon together with the original and six copies of a brief in support thereof ;and any party may, within the same period,file an original and six copies ofa brief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed,and if mimeographed shall be double spaced.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board,request therefor must bemade in writing to the Board within ten (10)days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and rec-ommended order herein contained shall,as provided in Section 203.48 of saidRules and Regulations,be adopted by the Board and become its findings, con-clusions,and order,and objections thereto shall be deemed waived for all pur-poses.Dated at Washington, D. C., this 28th day of December, 1948.C.W. WHITTEMORE,Trial Examiner.APPENDIXNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOT discharge any employee because of his membership in oractivity on behalf of UNITED HATrERS CAP AND MILLINERY WORKERS INTER-NATIONAL UNION, or any other labor organization.WE WILL NOT interrogate our employees in any manner as to their unionactivities, views, sympathies, or membership.WE WILL NOT spy upon meetings of our employees held for the purpose offorming labor organizations. TEXAS MILLERPRODUCTS,INC.637WE WILL NOT threaten to close our plant if our employees join or form alabor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named union or any other. labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection.WE WILL OFFER to Lula Holditch, Cora Praytor, Hurma Holland, andClara Allred immediate and full reinstatement to their former or substan-tially equivalent positionswithout prejudice to any seniority or otherrights and privileges previously enjoyed, and make them and Laura J.McBroom, Henry E. Jackson, Jewel Burns, Aline McCulloch, and Floyd E.Allred whole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become or remain members of the above-named union or any other labor organization.WE WILL NOT discriminate in regard to the hire or tenure of employmentor any term or condition of employment against any employee because ofmembership in or activity on behalf Of UNITED HATTERS CAP AND MILLINERYWORKERS INTERNATIONAL UNION, or any other labor organization.TEXAS MILLER PRODUCTS, INC.,Employer.Dated------------------------By----------------------------------(Representative)(Title)This notice must remainposted for sixty (60) days from the date hereof andmust not be altered,defaced, or covered by any other material.